Title: To Benjamin Franklin from Anne-Robert-Jacques Turgot, baron de l’Aulne, [8 April 1778]
From: Turgot, Anne-Robert-Jacques, baron de l’Aulne
To: Franklin, Benjamin


Mercredi onze heures du soir [April 8, 1778]
Mr. Turgot a eu l’honneur de rappeler a Mr. Franklin l’esperance qu’il lui a donnée. Il apprend dans le moment l’arrivée de Mr. Adams, il en fait son compliment a Mr. Franklin, il desire fort que cet evenement ne le prive pas du plaisir qu’il s’etoit promis, et il seroit très flatté que Mr. Franklin pût engager Mr. Adams a lui faire aussi l’honneur de diner chéz lui.
 
Addressed: A Monsieur / Monsieur Franklin / A Passi.
